956 F.2d 279
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Lawrence O. FRANKLIN, Jr., Defendant-Appellant.
No. 91-3258.
United States Court of Appeals, Tenth Circuit.
Feb. 18, 1992.

Before SEYMOUR, STEPHEN H. ANDERSON and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Circuit Judge.


1
The parties have agreed to submit this appeal on the briefs.   After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of the appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Lawrence O. Franklin, Jr. filed this action under 28 U.S.C. § 2255, claiming that he was denied effective assistance of counsel in connection with his guilty plea because his counsel failed to inform him that he could receive the same sentence for a plea of guilty as if he had gone to trial.   We have carefully reviewed the record and the law in light of petitioner's arguments, and we are persuaded that the district court did not err.   We affirm the judgment of the district court substantially for the reasons set forth in its Memorandum and Order filed July 30, 1991.   See United States v. Williams, 919 F.2d 1451 (10th Cir.1990).



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3